UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2013 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. Annual Report Experienced People Consistent Philosophy Disciplined Process Geneva Advisors Funds Geneva Advisors All Cap Growth Fund Class R Shares (GNVRX) Class I Shares (GNVIX) Geneva Advisors Equity Income Fund Class R Shares (GNERX) Class I Shares (GNEIX) Geneva Advisors International Growth Fund Class R Shares (GNFRX) Class I Shares (GNFIX) August 31, 2013 Investment Advisor Geneva Investment Management of Chicago, LLC 181 W. Madison Street, Suite 3575 Chicago, IL 60602 Phone:1-877-343-6382 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLES 6 INVESTMENT HIGHLIGHTS 9 SCHEDULE OF INVESTMENTS 18 STATEMENTS OF ASSETS AND LIABILITIES 29 STATEMENTS OF OPERATIONS 30 STATEMENTS OF CHANGES IN NET ASSETS 31 FINANCIAL HIGHLIGHTS 34 NOTES TO FINANCIAL STATEMENTS 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 52 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 53 NOTICE OF PRIVACY POLICY & PRACTICES 62 ADDITIONAL INFORMATION 63 Dear Client: The Geneva All Cap Growth Fund’s Retail Class had a +15.69% return for the fiscal year ended August 31, 2013 versus +17.29% for the Russell 3000 Growth Total Return Index.The Fund’s Institutional Class had a return of +16.10% for the same fiscal year.The Geneva All Cap Growth Fund’s Retail Class had a +7.60% annualized five-year return for the five-year period ended August 31, 2013 versus a +8.45% annualized five-year return for the Russell 3000 Growth Total Return Index.The Fund’s Institutional Class had an annualized five-year return of +7.91%.The Geneva All Cap Growth Fund’s Retail Class also had a +4.25% annualized return since inception (September 28, 2007) for the period ended August 31, 2013 with a 1.71% Gross Expense Ratio versus a +5.15% annualized inception return for the Russell 3000 Growth Total Return Index.The Fund’s Institutional Class had an annualized return of +4.55% since inception (September 28, 2007) with a 1.37% Gross Expense Ratio.The top sectors contributing to the All Cap Growth Fund’s performance for the fiscal year were Industrials, Consumer Discretionary and Information Technology.The sectors underperforming were Consumer Staples, Materials and Telecommunication Services.The top stocks contributing to performance for the year were FleetCor Technologies, LinkedIn Corp. and Cabot Oil & Gas.Stocks that detracted from performance the most were Apple, SolarWinds and The Fresh Market. For the fiscal year ended August 31, 2013 the Geneva Equity Income Fund’s Retail Class returned +12.36% and the Institutional Class had a return of +12.76% versus +23.10% for the benchmark, the Russell 1000 Value Total Return Index.The Geneva Equity Income Fund’s Retail Class had a +13.93% annualized three-year return for the three-year period ended August 31, 2013 versus a +18.20% annualized three-year return for the Russell 1000 Value Total Return Index.The Fund’s Institutional Class had an annualized three-year return of +14.28%.The Geneva Equity Income Fund’s Retail Class also had a +12.68% annualized return since inception (April 30, 2010) for the period ended August 31, 2013 with a 1.83% Gross Expense Ratio versus a +12.05% annualized inception return for the Russell 1000 Value Total Return Index.The Fund’s Institutional Class had an annualized return of +13.05% since inception (April 30, 2010) with a 1.48% Gross Expense Ratio.The top contributing sectors to performance were Energy, Industrials and Consumer Discretionary.The bottom contributors were Telecommunications Services, Information Technology and Health Care.The top performing holdings were Plains All American Pipeline, Magellan Midstream Partners, and Home Depot.The underperforming holdings were Digital Realty Trust, Apple and Iron Mountain. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Funds impose a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. 3 The Geneva Advisors International Growth Fund completed its first quarter on August 31, 2013.The Fund was able to provide our shareholders with a 2.60% since inception return during a difficult period for international managers. The U.S. economy maintained a slow, but steady expansion for the fiscal year ended August 31, 2013.The moderation of growth and more significant market corrections that accompanied the previous three summers were largely avoided.The S&P 500 responded with a relatively steady climb of 16.1% for the year.While many concerns remain, largely accommodative global monetary policies along with the underpinnings of a recovery in Europe have helped stabilize the economic outlook. The economy is still operating below full capacity in a low inflationary expansion phase.A key problem behind the slow recovery has been inadequate aggregate demand.Importantly, there are signs of improvements and we believe the U.S. economic recovery likely will strengthen.Consumer net worth has risen with growth in home prices.Continued recovery of the housing market will depend upon ongoing gains in employment.The recent decline in unemployment to 7.3% is a significant move in this direction.Weakening commodity prices coupled with little change in domestic wages near term are likely to keep inflation in check. Legislative and regulatory uncertainty remains a key consideration for the economy.With the Federal Reserve focused on avoiding deflation, the Quantitative Easing programs are unlikely to be curtailed too quickly.The recent increase in government revenues has removed some of the near-term deficit concerns along with the pressure to pass meaningful long-term deficit reduction legislation. This will likely cause greater gridlock when the debt ceiling is reached again. Valuations for corporate America remain attractive by many historical measures.As the global economies stabilize, some of the discounting that took place in response to the great recession is dissipating.At some point, more meaningful economic growth will be required to sustain increased valuations. Following the Fed’s June 19th announcement of their plans to begin unwinding their easy-money policies, we saw declines in nearly all international markets. Prices rebounded slightly in the month of July, but we saw further declines in August as possible U.S. military action in Syria frightened investors who were already concerned about slowing growth. We remain optimistic about the long term returns potential for international equities. The eventual rise in interest rates will likely cause an increase in market volatility, but it will hopefully also correspond with worldwide economic growth. Geo-political concerns will always be present; therefore, we believe it is crucial to stay committed to our bottom-up stock selection process rather than trying to predict the unpredictable. As always, we thank you for your trust and confidence in our services.The Principals of Geneva, our families and employees remain significant investors along with clients in our 4 Funds. We have also continued to invest in Geneva and maintain our dedication as we seek to deliver long-term investment performance. Best Regards, Geneva Advisors Past performance does not guarantee future results. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. The Funds may invest in small, mid and/or micro cap companies which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in American Depositary Receipts, in foreign securities and emerging markets which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Funds may invest in growth stocks, which are typically more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales.The Equity Income Fund may invest in Master Limited Partnerships (MLPs).Investment returns of MLPs are enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising.The Equity Income Fund may invest in Real Estate Investment Trusts, which involve additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. The Russell 3000 Total Return Growth Index consists of the growth segment of the 3,000 companies in the Russell 3000 Index.The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market.One cannot invest directly in an index. The Russell 1000 Value Total Return Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values.One cannot invest directly in an index. The S&P 500 index includes 500 leading companies in leading industries of the U.S. economy.Although the S&P 500 focuses on the large cap segment of the market, it is also a proxy for the total market.It is not possible to invest directly in an index. Must be preceded or accompanied by a prospectus. The Geneva Funds are distributed by Quasar Distributors, LLC 5 Geneva Advisors Funds Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees, distribution (12b-1) and shareholder servicing fees and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/13 - 8/31/13) for the All Cap Growth Fund and Equity Income Fund and (5/30/13 - 8/31/13) for the International Growth Fund. Actual Expenses The first section of the following table provides information about actual account values and actual expenses.Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the Example.The Example includes, but is not limited to, management fees, distribution (12b-1) fees, and fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second section of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare 6 Geneva Advisors Funds Expense Example (Unaudited) (Continued) this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second four lines of the table are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Based on Actual Fund Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 3/1/13 8/31/13 3/1/13 - 8/31/13 Expense Ratio All Cap Growth Fund* Class R 1.45% Class I 1.10% Equity Income Fund* Class R 1.45% Class I 1.10% Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 5/30/13 8/31/13 5/30/13 - 8/31/13 Expense Ratio International Growth Fund* Class R 1.44% Class I 1.10% * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (184 for the All Cap Growth and Equity Income Funds and 93 for the International Growth Fund), then divided by the number of days in the most recent 12-month period (365). 7 Geneva Advisors Funds Expense Example (Unaudited) (Continued) Based on Hypothetical 5% Yearly Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 3/1/13 8/31/13 3/1/13 - 8/31/13 Expense Ratio All Cap Growth Fund* Class R 1.45% Class I 1.10% Equity Income Fund* Class R 1.45% Class I 1.10% Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 5/30/13 8/31/13 5/30/13 - 8/31/13 Expense Ratio International Growth Fund* Class R 1.44% Class I 1.10% * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (184 for the All Cap Growth and Equity Income Funds and 93 for the International Growth Fund), then divided by the number of days in the most recent 12-month period (365). 8 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. companies without regard to market capitalizations. The Fund’s investment strategy focuses on individual stock selection that takes into consideration the stock’s industry group. Using quantitative and qualitative measures established by the Advisor, the Fund seeks to purchase common stocks that have stronger relative performance than other common stocks. The Fund’s allocation of portfolio holdings as of August 31, 2013 is shown below. Allocation of Portfolio Holdings (% of Investments) 9 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of August 31, 2013 Annualized Since One Five Inception Year Years (9/28/07) Class R 15.69% 7.60% 4.25% Class I 16.10% 7.91% 4.55% Russell 3000 Growth Index 17.29% 8.45% 5.15% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on September 28, 2007, the inception date of the Fund. The graph does not reflect any future performance. The Russell 3000 Growth Index consists of the growth segment of the 3,000 companies in the Russell 3000 Index. The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market. One cannot invest directly in an index. 10 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors All Cap Growth Fund – Class R Growth of $10,000 Investment Geneva Advisors All Cap Growth Fund – Class I Growth of $100,000 Investment * Inception Date 11 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) The investment objective of the Fund is current income, with a secondary objective of modest capital appreciation.The Fund seeks to achieve its investment objective by investing in publicly traded securities without regard to market capitalizations.The Fund’s investment strategy focuses on identifying stocks within multiple industry groups.The Fund has wide flexibility in types of securities used to generate a current income yield.The Fund’s allocation of portfolio holdings as of August 31, 2013 is shown below. Allocation of Portfolio Holdings (% of Investments) 12 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of August 31, 2013 Annualized Since One Three Inception Year Years (4/30/10) Class R 12.36% 13.93% 12.68% Class I 12.76% 14.28% 13.05% Russell 1000 Value Index 23.10% 18.20% 12.05% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on April 30, 2010, the inception date of the Fund. The graph does not reflect any future performance. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. One cannot invest directly in an index. 13 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors Equity Income Fund – Class R Growth of $10,000 Investment Geneva Advisors Equity Income Fund – Class I Growth of $100,000 Investment * Inception Date 14 Geneva Advisors International Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation.The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. and foreign issuers without regard to market capitalizations. The Fund typically invests in securities of issuers from at least three or more non-U.S. countries, with at least 40% of the Fund’s net assets invested in securities of foreign issuers. The Fund’s allocation of portfolio holdings as of August 31, 2013 is shown below. Allocation of Portfolio Holdings (% of Investments) * For additional details on allocation of portfolio holdings by country, please see the Schedule of Investments. 15 Geneva Advisors International Growth Fund Investment Highlights (Unaudited) (Continued) Total Returns – As of August 31, 2013 Since Three Inception Months (5/30/13) Class R 2.45% 2.45% Class I 2.60% 2.60% MSCI World ex USA Index (Gross) -1.52% -2.60% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on May 30, 2013, the inception date of the Fund. The graph does not reflect any future performance. The MSCI World ex USA Index (Gross) captures large and mid cap representation across 23 of 24 Developed Markets countries, excluding the United States.The Developed Markets currently consist of: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the United Kingdom. 16 Geneva Advisors International Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors International Growth Fund – Class R Growth of $10,000 Investment Geneva Advisors International Growth Fund – Class I Growth of $100,000 Investment * Inception Date 17 Geneva Advisors All Cap Growth Fund Schedule of Investments August 31, 2013 Shares Value COMMON STOCKS 97.51% Activities Related to Credit Intermediation 3.74% FleetCor Technologies, Inc. (a) $ Aerospace Product and Parts Manufacturing 0.75% TransDigm Group, Inc. Automobile Dealers 0.82% Lithia Motors, Inc. Building Material and Supplies Dealers 1.01% Lumber Liquidators Holdings, Inc. (a) Cable and Other Subscription Programming 3.12% Discovery Communications, Inc. (a) Commercial and Service Industry Machinery Manufacturing 1.39% Middleby Corp. (a) Communications Equipment Manufacturing 3.67% SBA Communications Corp. (a) Computer Systems Design and Related Services 0.92% SPS Commerce, Inc. (a) Electronic Shopping and Mail-Order Houses 3.56% Amazon.com, Inc. (a) Electronics and Appliance Stores 0.80% Conn’s, Inc. (a) Full-Service Restaurants 2.54% AFC Enterprises, Inc. (a) Chipotle Mexican Grill, Inc. (a) General Freight Trucking 1.62% Roadrunner Transportation System, Inc. (a) Legal Services 3.48% Mastercard, Inc. The accompanying notes are an integral part of these financial statements. 18 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) August 31, 2013 Shares Value Management, Scientific, and Technical Consulting Services 6.08% Salesforce.com, Inc. (a) $ Workday, Inc. (a) Manufacturing and Reproducing Magnetic and Optical Media 2.38% Guidewire Software, Inc. (a) Motor Vehicle and Motor Vehicle Parts and Supplies Merchant Wholesalers 1.01% LKQ Corp. (a) Office Administrative Services 2.01% Gartner, Inc. (a) Oil and Gas Extraction 6.57% Cabot Oil & Gas Corp. Continental Resources, Inc. (a) Other Fabricated Metal Product Manufacturing 2.60% B/E Aerospace, Inc. (a) Other Financial Investment Activities 4.66% Financial Engines, Inc. Virtus Investment Partners, Inc. (a) Other General Merchandise Stores 4.50% Tractor Supply Co. Other Information Services 5.30% Google, Inc. (a) LinkedIn Corp. (a) Other Professional, Scientific, and Technical Services 3.51% Alliance Data Systems Corp. (a) The accompanying notes are an integral part of these financial statements. 19 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) August 31, 2013 Shares Value Pharmaceutical and Medicine Manufacturing 7.91% Celgene Corp. (a) $ Gilead Sciences, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Rail Transportation 3.58% Kansas City Southern Residential Intellectual and Developmental Disability, Mental Health, and Substance Abuse Facilities 2.37% Acadia Healthcare Co., Inc. (a) Restaurants and Other Eating Places 3.22% Dunkin’ Brands Group, Inc. Starbucks Corp. Scheduled Air Transportation 1.20% Copa Holdings SA (a)(b) Securities and Commodity Contracts Intermediation and Brokerage 1.73% Affiliated Managers Group, Inc. (a) T Rowe Price Group, Inc. Securities and Commodity Exchanges 0.68% CBOE Holdings, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing 0.72% Ecolab, Inc. Software Publishers 4.29% Cornerstone OnDemand, Inc. (a) Multimedia Games Holding Co., Inc. (a) Tyler Technologies, Inc. (a) Ultimate Software Group, Inc. (a) The accompanying notes are an integral part of these financial statements. 20 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) August 31, 2013 Shares Value Sporting Goods, Hobby, and Musical Instrument Stores 1.39% Cabelas, Inc. (a) $ Traveler Accommodation 2.02% Melco Crown Entertainment Ltd. - ADR (a) Waste Treatment and Disposal 2.36% Stericycle, Inc. (a) TOTAL COMMON STOCKS (Cost $184,746,112) SHORT-TERM INVESTMENTS 1.67% Money Market Fund 1.67% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $4,208,651) Total Investments (Cost $188,954,763) 99.18% Other Assets in Excess of Liabilities 0.82% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. ADR American Depositary Receipt The accompanying notes are an integral part of these financial statements. 21 Geneva Advisors Equity Income Fund Schedule of Investments August 31, 2013 Shares Value COMMON STOCKS 96.70% Aerospace Product and Parts Manufacturing 2.81% Boeing Co. $ Agencies, Brokerages, and Other Insurance Related Activities 1.46% Arthur J Gallager & Co. Amusement Parks and Arcades 0.70% Six Flags Entertainment Corp. Animal Slaughtering and Processing 2.05% ConAgra Foods, Inc. Basic Chemical Manufacturing 1.18% Praxair, Inc. Beverage Manufacturing 1.52% Diageo PLC - ADR Building Material and Supplies Dealers 4.27% Home Depot, Inc. Cable and Other Subscription Programming 2.40% Comcast Corp. Computer Systems Design and Related Services 1.86% Accenture PLC (a) Depository Credit Intermediation 1.32% Wells Fargo & Co. Electric Power Generation, Transmission and Distribution 3.24% ITC Holdings Corp. Electronics and Appliance Stores 0.73% Gamestop Corp. Gambling Industries 2.90% Wynn Resorts, Ltd Health and Personal Care Stores 4.48% Walgreen Co. The accompanying notes are an integral part of these financial statements. 22 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) August 31, 2013 Shares Value Home Furnishings Stores 2.45% Williams-Sonoma, Inc. $ Insurance Carriers 1.54% Wellpoint, Inc. Local Messengers and Local Delivery 2.57% United Parcel Service, Inc. Medical Equipment and Supplies Manufacturing 3.04% Baxter International, Inc. Rockwell Automation, Inc. Motion Picture and Video Industries 3.19% Time Warner, Inc. Motor Vehicle Body and Trailer Manufacturing 1.01% Polaris Industries, Inc. Nondepository Credit Intermediation 2.17% Ameriprise Financial, Inc. Oil and Gas Extraction 3.11% Enterprise Products Partners LP Other Financial Investment Activities 5.33% Apollo Global Management, LLC Artisan Partners Asset Management, Inc. (b) Other General Purpose Machinery Manufacturing 2.58% Dover Corp. Other Investment Pools and Funds 3.70% Macquarie Infrastructure Co. LLC Other Pipeline Transportation 1.60% Plains All American Pipeline LP Petroleum and Coal Products Manufacturing 1.96% Chevron Corp. The accompanying notes are an integral part of these financial statements. 23 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) August 31, 2013 Shares Value Pipeline Transportation of Crude Oil 3.04% Magellan Midstream Partners LP $ Printing and Related Support Activities 2.24% Avery Dennison Corp. Rail Transportation 4.43% Union Pacific Corp. Residential Building Construction 2.01% Brookfield Asset Management, Inc. (a) Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing 2.07% LyondellBasell Industries NV (a) Scheduled Air Transportation 3.12% Copa Holdings SA (a) Securities and Commodity Contracts Intermediation and Brokerage 3.35% T Rowe Price Group, Inc. Securities and Commodity Exchanges 0.77% CBOE Holdings, Inc. Semiconductor and Other Electronic Component Manufacturing 2.14% Microchip Technology, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing 2.05% Tupperware Brands Corp. Support Activities for Mining 0.85% Seadrill, Ltd. (a) Tobacco Manufacturing 1.34% Philip Morris International, Inc. Water, Sewage and Other Systems 2.37% American Water Works Co., Inc. The accompanying notes are an integral part of these financial statements. 24 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) August 31, 2013 Shares Value Wholesale Electronic Markets and Agents and Brokers 1.75% Genuine Parts Co. $ TOTAL COMMON STOCKS (Cost $98,091,674) REAL ESTATE INVESTMENT TRUSTS 1.70% Wireless Telecommunications Carriers (except Satellite) 1.70% American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,608,505) SHORT-TERM INVESTMENTS 1.14% Money Market Fund 1.14% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $1,305,736) Total Investments (Cost $101,005,915) 99.54% Other Assets in Excess of Liabilities 0.46% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign issued security. (b) Non-income producing security. ADR American Depositary Receipt The accompanying notes are an integral part of these financial statements. 25 Geneva Advisors International Growth Fund Schedule of Investments August 31, 2013 Shares Value COMMON STOCKS 95.64% Bermuda 7.40% Invesco Ltd. (a) $ Lazard Ltd.(a) Seadrill, Ltd. (a) Signet Jewelers, Ltd. (a) Canada 9.56% Canadian National Railway, Co. (a)(b) Imax Corp. (a)(b) Points International, Ltd. (a)(b) Cayman Islands 8.28% Baidu, Inc. - ADR (a)(b) Melco Crown Entertainment Ltd. - ADR (a)(b) Cyprus 1.68% QIWI, PLC - ADR India 0.87% HDFC Bank Ltd. - ADR Ireland 12.68% Accenture PLC (a) Covidien PLC (a) FleetMatics Group PLC (a)(b) ICON, PLC (a)(b) Trinity Biotech, PLC - ADR Israel 2.99% Caesarstone Sdot-Yam, Ltd. (a)(b) Italy 2.73% Luxottica Group SpA - ADR The accompanying notes are an integral part of these financial statements. 26 Geneva Advisors International Growth Fund Schedule of Investments (Continued) August 31, 2013 Shares Value Netherlands 11.00% Chicago Bridge & Iron Co NV (a) $ Core Laboratories NV (a) Yandex NV (a)(b) Panama 4.79% Copa Holdings SA (a) Puerto Rico 2.38% EVERTEC, Inc. (a)(b) Spain 4.02% Grifols SA - ADR Switzerland 8.95% ABB, Ltd. - ADR ACE Ltd. (a) Syngenta AG - ADR United Kingdom 4.41% ARM Holdings PLC - ADR United States 11.29% Lululemon Athletica, Inc. (a)(b) Mead Johnson Nutrition Co. MercadoLibre, Inc. Sirona Dental Systems, Inc. (a)(b) Virgin Islands (UK) 2.61% Michael Kors Holdings Ltd. (a)(b) TOTAL COMMON STOCKS (Cost $10,716,676) The accompanying notes are an integral part of these financial statements. 27 Geneva Advisors International Growth Fund Schedule of Investments (Continued) August 31, 2013 Shares Value SHORT-TERM INVESTMENTS 6.92% Money Market Fund 6.92% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $780,927) Total Investments (Cost $11,497,603) 102.56% Liabilities in Excess of Other Assets (2.56)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign issued security. (b) Non-income producing security. Abbreviations: ADR American Depository Receipt AG Aktiengesellschaft is a Swiss term for stock corporation. A/S Aktieselskap is the Danish term for a stock company, which signifies that shareholders have limited liability. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. SpA Società per Azioni is the Italian term for a limited share company. The accompanying notes are an integral part of these financial statements. 28 Geneva Advisors Funds Statements of Assets & Liabilities August 31, 2013 All Cap Equity International Growth Fund Income Fund Growth Fund ASSETS Investments, at value (cost $188,954,763, $101,005,915 and $11,497,603, respectively) $ $ $ Receivable for Fund shares sold Receivable for investments sold — Dividends and interest receivable Receivable to Adviser — — Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed — — Payable for investments purchased — Payable to affiliates Payable to Adviser — Payable to Custodian — — 58 Payable for distribution fees Payable for shareholder servicing fees 51 Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ $ Net assets consist of: Paid-in capital $ $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) ) ) Net unrealized appreciation on investments NET ASSETS $ $ $ CLASS R SHARES Net assets $ $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ $ CLASS I SHARES Net assets $ $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ $ If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 29 Geneva Advisors Funds Statements of Operations For the Period Ended August 31, 2013 All Cap Equity International Growth Fund Income Fund Growth Fund(1) INVESTMENT INCOME Dividend income(2) $ $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Administration fees Distribution fees - Class R shares Transfer agent fees and expenses Fund accounting fees Shareholder servicing fees -Class R shares 51 Federal and state registration fees Audit and tax fees Custody fees Reports to shareholders Legal fees Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Interest Expense — — Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 4) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments ) Net realized loss on foreign currency translation — ) (1
